Appeal from an order of the Family Court, Herkimer County (Henry A. LaRaia, J.), entered November 23, 2005 in a proceeding pursuant to Family Court Act article 6. The order awarded petitioner sole custody of the parties’ child and visitation to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition *1321seeking to modify a prior order by awarding petitioner father sole custody of the parties’ child. Contrary to respondent mother’s contention, the court properly exercised jurisdiction over the proceeding pursuant to Domestic Relations Law § 76-a (1) (a) (see generally Bjornson v Bjornson, 20 AD3d 497, 499 [2005]). Also contrary to the mother’s contention, the record supports the court’s determination that awarding sole custody of the child to the father is in the child’s best interests, particularly in view of the evidence that the mother maintained a relationship with a level three sex offender and allowed him to move into her home and to have unsupervised contact with the child (see Matter of Richard C.T. v Helen R.G., 37 AD3d 1118 [2007]; Matter of Roe v Roe, 33 AD3d 1152, 1153 [2006]; Matter of Brady v Schermerhorn, 25 AD3d 1037, 1038 [2006]). Present—Scudder, P.J., Martoche, Lunn, Peradotto and Green, JJ.